vvwr
                                        ELECTRONIC RECORD



CCA #      09-14-00358-CR                                  OFFENSE:           Habeas Corpus


STYLE:      Ex Parte Amir Tavakkoli                        PUNISHMENT:


                                                           COUNTY:            Montgomery


TRIAL COURT:             County Court at Law No 1                    Appellant's Pro Se        MOTION
TRIAL COURT #:           14-28246                              FOR REHEARING IS:       OVERRULED

TRIAL COURT JUDGE:       Judge Dennis D. Watson                DATE:        03-25-15
DISPOSITION:       AFFIRMED                                    JUDGE:        PER CURIAM




DATE:         03-04-15

              Chief Justice

JUSTICE:      Steve McKeithen          PC     NO     S   YES

PUBLISH:      NO                       DNP:    YES


CLK RECORD:        10-17-14                              SUPP CLK RECORD:
RPT RECORD:        09-11-14                              SUPPRPTRECORD:
STATE BR:          12-05-14                              SUPP BR:

APP BR:            11-03-14                              PROSE BR:




                                                                                           wivr
                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#           PD-0448-15



         ?R£> SFi                  Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                 DATE:

                                                                    JUDGE:

DATE: _                                                             SIGNED:                         PC:

JUDGE:                                                              PUBLISH:                       DNP:




                   MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                      ON                                                              ON

JUDGE:                                                              JUDGE: